 
Exhibit 10.1
 
EMPLOYEE AGREEMENT AMENDMENT
 
THIS AGREEMENT (the “Agreement”) is made and entered into on February 21, 2019
by and between SharpSpring, Inc., a Delaware corporation (the “Company”); and
Richard Carlson (“Employee”).
 
1. 
This Agreement amends that certain Employee Agreement dated September 13, 2015
made and entered into by the parties hereto, as amended from time to time (the
“Employee Agreement”). Capitalized terms herein have the same meaning as used in
the Employee Agreement, unless otherwise noted.
 
2. 
Paragraph 4.1 of Article Four – Compensation of Employee is deleted and replaced
with the following:
 
4.1. Base Compensation. For all services rendered by Employee under this
Employee Agreement, the Company agrees to pay Employee the rate of $340,000 per
year (the “base salary”), which shall be payable to Employee not less frequently
than bi-monthly, or as is consistent with the Company’s practice for its other
employees.
 
3. 
The section titled “Other Compensation - Bonus” of Appendix B of the Employee
Agreement is deleted and replaced with the following:
 
I.            
Quarterly Bonus Compensation:
 
Employee shall be eligible for bonus compensation that will be paid on a
quarterly basis (the “Quarterly Bonus”) that will be earned and payable as
follows:
 
The annual bonus target amount is $119,000 (the Quarterly Bonus target amount is
$29,750), and will be based on the Company achieving specified revenue and
EBITDA performance targets as set by the Board of Directors.
 
The Quarterly Bonus is earned at the close of the applicable quarter and is
intended to be paid shortly after the Company reports its financials publicly
each quarter.
 
If Employee’s employment is terminated for any reason, Employee shall be paid
(a) the full Quarterly Bonus earned, as determined solely by the Company’s Board
of Directors, for the most recently completed quarter and if Employee’s
employment is terminated by the Company or by mutual agreement, Employee shall
be paid (b) a pro-rated Quarterly Bonus, as determined solely by the Company’s
Board of Directors, for the calendar quarter in which termination occurs.
 
4. 
The following shall be added to Appendix B of the Employment Agreement:
 
Other Compensation shall also include other compensation to be determined by the
Board of Directors from time to time.
 
5. 
All other provisions of the Employee Agreement remain in full force and effect,
other than any provision that conflicts with the terms and spirit of this
Agreement.
 
Signature Page Attached
 
 

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.
 
 
 
SHARPSPRING, INC.    
 
 
 
____________________________
By:
_____________________
(Witness signature)
 
Bradley Stanczak, CFO
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
________________________
 
_____________________
(Witness signature)
 
Richard Carlson

 
